             Case 1:19-cv-03616-BAH Document 1 Filed 12/03/19 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            OF THE DISTRICT OF COLUMBIA

FREDDY MARTINEZ                                      )
5810 South Kenneth Ave.                              )
Chicago, IL 60629                                    )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )
                                                     )
U.S. DEPARTMENT OF JUSTICE                           )
950 Pennsylvania Avenue, NW                          )
Washington, D.C. 20535                               )
                                                     )
        Defendant.                                   )

                                           COMPLAINT

        1.    Plaintiff, FREDDY MARTINEZ, brings this Freedom of Information Act suit to

force Defendant U.S. DEPARTMENT OF JUSTICE to produce Brian Benczkowski’s calendar

for September 2019 and October 2019. Brian Benczkowski currently serves as the Assistant

Attorney General for the Criminal Division of the U.S. Department of Justice. In violation of

FOIA, DOJ has failed to issue a determination on Plaintiff’s request.

                                            PARTIES

        2.      Plaintiff FREDDY MARTINEZ is a member of the media and made the FOIA

request at issue in this case.

        3.      Defendant U.S. DEPARTMENT OF JUSTICE (“DOJ”) is a federal agency

subject to the Freedom of Information Act, 5 U.S.C. § 552.

                                 JURISDICTION AND VENUE

        4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

        5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).
              Case 1:19-cv-03616-BAH Document 1 Filed 12/03/19 Page 2 of 3


                             OCTOBER 23, 2019, FOIA REQUEST

       6.        On October 23, 2019, MARTINEZ submitted a FOIA request to DOJ for “[a]

copy of the calendar maintained by Brian Benczkowski, by himself [or] his staff, for the months

of September 2019 to October 20[], 2019.” MARTINEZ also requested expedited processing.

Exhibit A.

       7.        On November 21, 2019, having received no communication at all from DOJ,

MARTINEZ asked DOJ for an update on the request, but DOJ never responded. Exhibit A.

       8.        On November 21, 2019, MARTINEZ appealed the constructive denial of the

request, but DOJ never responded to the appeal, let alone acknowledge receipt of the appeal.

Exhibit A.

       9.        As the date of this filing, DOJ has produced no records responsive to the request.

                                 COUNT I – DOJ’S FOIA VIOLATION

       10.       The above paragraphs are incorporated herein.

       11.       DOJ is a federal agency and is subject to FOIA.

       12.       The requested records are not exempt under FOIA.

       13.       DOJ has refused to produce the requested materials in a timely manner.

WHEREFORE, MARTINEZ asks the Court to:

       i.        declare that Defendant has violated FOIA;

       ii.       order Defendant to conduct a reasonable search for records and to produce the

                 requested records;

       iii.      enjoin Defendant from withholding non-exempt public records under FOIA;

       iv.       award MARTINEZ attorneys’ fees and costs; and

       v.        award such other relief the Court considers appropriate.




                                                 -2-
         Case 1:19-cv-03616-BAH Document 1 Filed 12/03/19 Page 3 of 3


Dated: December 3, 2019


                                           RESPECTFULLY SUBMITTED,

                                           /s/ Joshua H. Burday

                                           Attorney for Plaintiff
                                           FREDDY MARTINEZ

                                           Matthew Topic, D.C. Bar No. IL0037
                                           Joshua Burday, D.C. Bar No. IL0042
                                           Merrick Wayne, D.C. Bar No. IL 0058
                                           LOEVY & LOEVY
                                           311 North Aberdeen, 3rd Floor
                                           Chicago, IL 60607
                                           312-243-5900
                                           foia@loevy.com




                                     -3-
